Marci




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 29, 2015

                                     No. 04-15-00605-CV

                                   George B. DOMBART,
                                         Appellant

                                               v.

                           Marci MADLA and Brandon Brigance,
                                     Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-10992
                       Honorable David A. Canales, Judge Presiding


                                        ORDER
      Appellant’s motion for extension of time to file notice of appeal is granted.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court